Citation Nr: 0400107	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
multiple burns to the face, eyes, neck, and armpit.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized guerilla service and regular 
Philippine Army service from June 1945 to January 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for service 
connection for residuals of multiple burns to the face, eyes, 
neck, and armpit.


REMAND

This case needs to be remanded.  A review of the record shows 
that VA has not fulfilled its duties under Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Specifically, section 5103(a), title 
38, U.S. Code, as amended by the VCAA, provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  In this case, the veteran has not been 
provided with the evidence necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74; see generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, this claim must be remanded 
for compliance with the statute.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative, if any, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the petition to reopen the 
claim for service connection for 
residuals of multiple burns to the face, 
eyes, neck, and armpit and informing him 
of which information and evidence he was 
to provide to VA and which information 
and evidence VA would attempt to obtain 
on his behalf.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

